Citation Nr: 0804470	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability characterized as residuals of fractures of the 
left second, third, and fourth metatarsal joints, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability rating for 
bronchitis, status post pneumonia.  

3.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1988 
to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO, in 
pertinent part, denied the issues of entitlement to 
compensable disability ratings for the service-connected left 
foot disability characterized as residuals of fractures of 
the left second, third, and fourth metatarsal joints as well 
as the service-connected bronchitis (status post pneumonia).  

Following receipt of notification of the August 2003 
determination, the veteran perfected a timely appeal with 
respect to the denial of these compensable rating claims.  
Thereafter, in July 2006, the Board remanded the issues to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC for further evidentiary development.  By a 
July 2007 rating action, the AMC awarded a compensable 
evaluation of 10 percent, effective from February 2003, for 
the veteran's service-connected left foot disability.  The 
AMC then returned the veteran's claims folder to the Board 
for further appellate review.  


REMAND

For the reasons herein discussed, the veteran's appeal is 
once again being REMANDED to the RO via the AMC.  (VA will 
notify the veteran if further action is required.)  The Board 
regrets the delay caused by this second remand but finds that 
the current disposition is necessary in light of the fact 
that the instructions set forth in the first remand (in July 
2006) were not completed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (which finds that, as a matter of law, a 
remand by the Board confers on the veteran the right to 
compliance with the remand orders and that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Left Foot Disability

In the July 2006 remand, the Board asked that the veteran be 
accorded a VA orthopedic examination to determine the nature 
and extent of his service-connected left foot disability.  On 
examination, the examiner was asked to render specific 
opinions regarding the functional capabilities of the 
veteran's left foot and to distinguish (to the extent 
possible) the manifestations of the service-connected left 
foot disability from those of any nonservice-connected left 
foot disorder (such as gout).  

In December 2006, the veteran was accorded a VA foot 
examination.  Significantly, while the examiner discussed the 
functional capabilities of the veteran's left foot and 
provided pertinent diagnoses of this extremity (including 
mild pes planus; residuals of fractures of the second, third, 
and fourth metatarsals; and gout), the examiner did not 
distinguish the manifestations of the veteran's 
service-connected left foot disability (which has been 
characterized as residuals of fractures of the left second, 
third, and fourth metatarsal joints) from those of either the 
nonservice-connected mild pes planus or the 
nonservice-connected gout.  A remand of the veteran's left 
foot claim is, therefore, necessary to afford the veteran an 
opportunity to undergo a current VA orthopedic examination 
which will provide this necessary information.  

The Board acknowledges that, based upon the results of the 
December 2006 VA foot examination, as well as the VA 
outpatient left foot treatment records that had been received 
and associated with the claims folder after the July 2006 
remand, the AMC (in the July 2007 rating action) awarded a 
compensable evaluation of 10 percent, effective from February 
2003, for the veteran's service-connected left foot 
disability.  In that decision, the AMC explained that the 
award of the compensable rating was "considered [to be] a 
total grant of [the] benefits sought on appeal."  Thus, the 
AMC did not include the veteran's left foot claim in the 
supplemental statement of the case (SSOC) which was 
subsequently furnished to the veteran and his representative 
in August 2007.  

Significantly, however, the United States Court of Appeals 
for Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and that it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the Board must conclude that the veteran's left 
foot claim remains on appeal.  Thus, following completion of 
the evidentiary development requested in this current remand 
and upon any continued denial of the veteran's claim for an 
increased rating for his service-connected left foot 
disability, the AMC should furnish the veteran and his 
representative an SSOC discussing the re-adjudication of the 
veteran's left foot claim.  See 38 C.F.R. § 19.37(a) (2007) 
(which stipulates that evidence received by the agency of 
original jurisdiction (AOJ) prior to transfer of the records 
to the Board after an appeal has been initiated (including 
evidence received after certification has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition and that, if any 
statement of the case (SOC) or prior SSOC were prepared 
before the receipt of the additional evidence, an SSOC will 
be furnished to the appellant and his or her representative 
as provided in § 19.31 of this part, unless the additional 
evidence received duplicates evidence previously of record 
which was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue, or issues, 
on appeal).  


Bronchitis (Status Post Pneumonia)

In the July 2006 remand, the Board asked the AMC to schedule 
the veteran for a VA pulmonary examination to determine the 
nature and extent of his service-connected bronchitis.  On 
examination, the examiner was asked to provide specific 
criteria necessary for the evaluation of this 
service-connected disability.  The Board specifically 
requested that the pulmonary function tests "contain . . . 
the full range of results necessary to rate th[is] . . . 
disability under the pertinent diagnostic criteria, including 
DLCO(SB) findings" and that, if DLCO(SB) testing were not 
possible, the examiner should provide the reasons for any 
such conclusion.  

In December 2006, the veteran underwent a VA respiratory 
examination, which included pulmonary function testing.  
DLCO(SB) findings were not provided.  The examiner who 
conducted the examination concluded that "[t]here is no 
evidence to suggest that a DLCO is indicated in this veteran 
. . . [because] [i]t will not be helpful in making the 
diagnosis."  Significantly, however, a diagnosis of 
bronchitis has already been made.  The only matter remaining 
with regard to the veteran's bronchitis claim involves the 
degree (e.g., nature and extent) of this disability.  
Consequently, and particularly in light of the veteran's 
contentions that his bronchitis has increased in severity, 
DLCO(SB) findings are necessary for an adequate rating of 
this disability.  See 38 C.F.R. § 4.97, Code 6600.  A remand 
of the veteran's bronchitis claim is, therefore, necessary to 
accord the veteran an opportunity to undergo a pertinent VA 
examination which provides all criteria necessary for an 
adequate rating of this disability.  

Crohn's Disease

By a March 1996 rating action, the RO, in pertinent part, 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected Crohn's 
disease.  In the following month, the veteran submitted a 
statement in which he expressed his disagreement with the 
denial of this increased rating claim.  Because an SOC 
pertaining to this claim was not issued, the Board, in July 
2006, remanded the matter to AMC for issuance of such 
document.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

A complete and thorough review of the claims folder 
indicates, however, that this requested action has not been 
completed.  A second remand is, therefore, necessary to 
accord the AMC an opportunity to issue an SOC pertinent to 
the veteran's claim for an increased rating for his 
service-connected Crohn's disease.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should obtain records of 
treatment that the veteran has received 
at the VA Medical Center in Salisbury, 
North Carolina since May 2007.  All 
available reports should be associated 
with the veteran's claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and extent of the 
service-connected left foot disability 
characterized as residuals of fractures 
of the left second, third, and fourth 
metatarsal joints.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In addition, 
the examiner should discuss the extent of 
any incoordination, weakened movement, 
and excess fatigability on use; objective 
evidence of pain or functional loss due 
to pain; and specific functional 
impairment due to pain.  Also, the 
examiner should express an opinion as to 
whether there would be additional limits 
on functional ability on repeated use or 
during any flare-ups.  If feasible, this 
conclusion should be expressed in terms 
of additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If not feasible, the examiner 
should so state and should discuss the 
reasons for such a conclusion.  To the 
extent possible, the examiner must 
distinguish the manifestations of the 
veteran's service-connected left foot 
disability (characterized as residuals of 
fractures of the left 2nd, 3rd, & 4th, 
metatarsal joints) from those of any 
nonservice-connected left foot conditions 
found on examination.  A complete 
rationale should be provided for all 
opinions expressed.  

3.  In addition, the veteran should be 
scheduled for a VA respiratory 
examination to determine the nature and 
extent of his service-connected 
bronchitis (status post pneumonia).  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays and pulmonary function 
testing, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  It is 
essential that the pulmonary function 
study contains the full range of results 
necessary to rate this disability under 
the pertinent diagnostic criteria, 
including DLCO(SB) findings.  If DLCO(SB) 
testing is not possible, the examiner 
should set forth the reasons therefore.  

4.  The AMC should then re-adjudicate the 
issues of entitlement to a disability 
rating greater than 10 percent for the 
service-connected left foot disability 
(characterized as residuals of fractures 
of the left second, third, and fourth 
metatarsal joints) and entitlement to a 
compensable disability rating for the 
service-connected bronchitis (status post 
pneumonia).  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues on appeal, as 
well as a summary of the evidence of 
record.  Also, the SSOC should note the 
AMC's consideration of all additional 
evidence pertinent to the veteran's left 
foot claim since the SOC was furnished in 
July 2004 and all additional evidence 
relevant to his bronchitis claim since 
the last SSOC was issued in August 2007. 
An appropriate period of time should be 
allowed for response.  

5.  In addition, the AMC should furnish 
the veteran and his representative an SOC 
regarding the issue of entitlement to a 
disability rating greater than 10 percent 
for the service-connected Crohn's 
disease.  The AMC should also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2007).  If, and only if, the veteran 
perfects his appeal by timely submitting 
a substantive appeal, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


